      Case 1:19-mc-00405-KS-RHW Document 42 Filed 06/05/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


IN RE: EX PARTE APPLICATION OF               )      CASE NO.: 1:19-mc-00405-LG-RHW
LAURA ZÚNIGA CÁCERES, BERTHA                 )
ZÚNIGA CÁCERES, AND SALVADOR                 )
ZÚNIGA CÁCERES FOR ASSISTANCE                )
BEFORE A FOREIGN TRIBUNAL                    )
                                             )



                                    NOTICE OF APPEAL


       Pursuant to Federal Rule of Appellate Procedure 3, Real Party in Interest Tanya Romero-

Baca provides notice that she is appealing to the United States Circuit Court of Appeals for the

Fifth Circuit from this Court’s May 18, 2020 Order (Doc. 39), granting Applicants’ application for

discovery under 28 U.S.C. § 1782.

       RESPECTFULLY SUBMITTED, this the 5 th day of June 2020.

                                             Attorneys for Interested Party, Tanya Romero-
                                                    Baca

                                             WEBB SANDERS & WILLIAMS, P.L.L.C.
                                             363 NORTH BROADWAY
                                             POST OFFICE BOX 496
                                             TUPELO, MISSISSIPPI 38802
                                             TELEPHONE: (662) 844-2137
                                             B. WAYNE WILLIAMS, MSB #9769
                                             wwilliams@webbsanders.com
                                             NORMA CARR RUFF, MSB #5721
                                             nruff@webbsanders.com

                                     BY:     /s/ B. Wayne Williams
                                             B. WAYNE WILLIAMS

                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             201 East Washington Street, Suite 1200
                                             Phoenix, AZ 85004-2595
                                             Telephone: 602-262-5337


                                           Page 1 of 3
Case 1:19-mc-00405-KS-RHW Document 42 Filed 06/05/20 Page 2 of 3




                             Randy Papetti (AZ State Bar No. 014586)
                             rpapetti@lrrc.com
                             Jared Sutton (AZ State Bar No. 028887)
                             jsutton@lrrc.com
                             Jennifer Lee-Cota (AZ State Bar No. 033190)
                             jlee-cota@lrrc.com




                            Page 2 of 3
      Case 1:19-mc-00405-KS-RHW Document 42 Filed 06/05/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, B. Wayne Williams, one of the attorneys for Tanya Romero-Baca, do hereby certify that

I have this date filed the above and foregoing Notice of Appeal using the Court’s electronic filing

system which in turn served a true and correct copy of the same to counsel of record as follows:

Amelia S. McGowan, Esq.
Mississippi Center for Justice
P.O. Box 1023
Jackson, MS 39215
amcgowan@mscenterforjustice.org

Leo P. Cunningham, Esq.
Ralitza S. Dineva, Esq.
Sean P. Killeen, Esq.
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
lcunningham@wsgr.com
rdineva@wsgr.com
skilleen@wsgr.com

Roxanna Altholz, Esq.
INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY
489 Simon Hall,
Berkeley, California 94720
raltholz@law.berkeley.edu

       This the 5th day of June 2020.


                                                     /s/ B. Wayne Williams
                                                     B. WAYNE WILLIAMS




                                            Page 3 of 3
